Exhibit 10.2

AMENDED AND RESTATED LEASE AGREEMENT

THIS AMENDED AND RESTATED LEASE AGREEMENT (the “Lease”), made and entered into
effective as of the 1st day of April, 2014 (the “Effective Date”), by and
between 448 W. MADISON LLC, a Wisconsin limited liability company (“Landlord”),
and PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation (“Tenant”).

RECITALS

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
March 1, 2013, as amended (the “Prior Lease Agreement”), whereby Tenant leases
from Landlord that certain real estate located in the Village of Darien, County
of Walworth, State of Wisconsin; and

WHEREAS, Landlord and Tenant desire to amend and restate the terms of the Prior
Lease Agreement to reflect changes in their understanding of their rights and
duties to one another, such that all terms and provisions contained in the Prior
Lease Agreement shall apply for periods prior to the Effective Date, and all
terms and provisions contained in this Lease shall apply for periods on and
after the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, and in consideration of
the mutual covenants set forth herein, the parties do hereby agree as follows:

AGREEMENT

1. Leased Premises & Term.

1.1 Premises. Landlord hereby leases unto Tenant and Tenant hereby leases from
Landlord approximately 11.55 acres of real estate located at 448 West Madison
Street, Darien, Wisconsin, as more fully described on Exhibit A attached hereto,
together with all buildings, building fixtures and improvements located thereon,
including approximately One Hundred Thirty-Three Thousand Eight Hundred
Ninety-One (133,891) square feet of industrial warehouse and office space
encompassing the entire building known as 448 West Madison Street (“Building”),
the 1.10 acre parking lot owned by Landlord and located across the street from
the Building (the “Parking Lot”) and the following equipment: test cell
switchgear; two (2) 50-ton top running double grinder cranes; two (2) 30-ton top
running cranes; two (2) 20-ton top running cranes and one (1) 5-ton top running
crane (“Equipment”), hereinafter collectively designated as the “Premises.”
Tenant will have sole and exclusive use of the Premises and the Parking Lot,
including any parking spaces located thereon. If Tenant needs additional parking
during the Term, Landlord and Tenant shall work together in good faith to
determine any additional location(s) on the Premises for Tenant to construct, at
Tenant’s sole cost and expense, additional parking areas. In addition to the
Premises, Landlord hereby grants to Tenant, for the Term (as it may be extended)
(a) all rights, easements and appurtenances, if any, belonging to Landlord or
appertaining to the Premises, and (b) all right, title and interest of Landlord
in, to and under any and all roads, streets, alleys and ways, if any, bounding
the Premises.



--------------------------------------------------------------------------------

1.2 Term. The term of the Lease shall be for seven (7) years commencing on
April 1, 2014 (the “Commencement Date”) and shall terminate at 11:59 p.m. on
March 31, 2021 (the “Original Term”), unless sooner terminated in accordance
with this Lease. Provided that Tenant is not then in material non-monetary
Default (being defined as a non-monetary default which is reasonably likely to
give rise to damages and/or costs to cure in excess of one (1) months’ Base Rent
as in effect at the time the Default occurs) or monetary Default under this
Lease (provided that if any such continuing monetary Default or material
non-monetary Default does then exist, and if Tenant cures such Default within
applicable cure periods under Section 14 hereof, or at any time thereafter and
prior to such time as Landlord has elected to exercise its Default remedies of
terminating this Lease or Tenant’s right to possession hereunder on account
thereof, then any such exercise of Tenant’s extension option rights under this
Section shall remain in full force and effect, without regard to such Default),
Tenant shall have the right to extend the term of this Lease for one
(1) additional term of five (5) years at the rental rate as provided in
Section 2.4 hereof (the “Option Term”). The Original Term and the Option Term,
if exercised, are together referred to herein as the “Term.” If Tenant intends
to exercise the extension option granted herein, Tenant shall give Landlord
written notice of its intent to extend the Lease not less than six (6) months
prior to the end of the then current expiration date of the Term. If Tenant
fails to timely deliver such written notice to Landlord, Landlord shall give
Tenant written notice of such failure, and Tenant shall have ten (10) Business
Days from Tenant’s receipt of such notice to exercise the Option Term in writing
before such right is deemed waived by Tenant.

2. Rent.

2.1 Base Rent. Tenant shall pay to Landlord, at the address set forth in
Section 18 or such other place as Landlord may from time to time designate in
writing, an initial monthly rental (“Base Rent”) in the amount of approximately
Three and Fifty-Nine Hundredths Dollars ($3.59) per square foot, for a total of
Four Hundred Eighty Thousand Dollars ($480,000.00) per year, payable in equal
monthly amounts of Forty Thousand Dollars ($40,000.00), commencing on the
Commencement Date and continuing on the first day of each month thereafter
through the first year of this Lease. If the Term of this Lease commences on a
date other than the first day of a calendar month, the rent for such partial
month shall be prorated based upon the number of days of the Term occurring
within such calendar month. Except as otherwise provided in this Lease, Landlord
and Tenant agree that the obligation to pay Base Rent is an independent covenant
of Tenant, due without any requirement of demand therefore, and, except as
otherwise provided in this Lease, shall be an absolute net return to Landlord
for the Lease Term free from any expense, charge, deduction or offset.

2.2 Annual Increase. Beginning on the first anniversary of the Commencement Date
and annually thereafter on each anniversary, Base Rent shall be adjusted by a
percentage equal to the percentage increase in the Consumer Price Index for such
year, but not to exceed a maximum of 3% per year in the aggregate. The Consumer
Price Index (all goods and services, all urban consumers, U.S. City Average,
1982-84 = 100) published by the United States Department of Labor Bureau of
Labor Statistics (“CPI-U”) shall be the index for adjustment. The monthly Base
Rent determined as set forth above shall be adjusted to reflect the percentage
annual increase or decrease in the index at the applicable commencement of the
Lease Year. For each adjustment, the CPI-U for the month and year of the
commencement of the new Lease Year shall be compared to the CPI-U for the month
and year one year prior to such date. The then current

 

2



--------------------------------------------------------------------------------

Base Rent shall be adjusted to reflect the percentage increase or decrease in
the CPI-U. In the event the CPI-U for the month in which the adjustment is to be
made is not available at that time, the adjustment shall be made as soon as such
data is available and the increase or decrease shall be effective retroactive to
the commencement of the Lease Year. In the event the CPI-U is discontinued or is
revised so that it is materially different than presently constituted, the
parties shall use such other index that is substantially similar. Once Landlord
has made such calculation, Landlord shall notify Tenant in writing of such
increase.

2.3 Lease Year. “Lease Year” shall mean the following designated periods: The
first Lease Year shall commence on the Commencement Date. The first Lease Year
shall end on the day immediately preceding the day which is the first
anniversary of the Commencement Date. If the Commencement Date is not the first
day of a calendar month, the first Lease Year shall end on the last day of the
month in which the first anniversary of the Commencement Date occurs. The second
Lease Year shall commence on the day immediately following the last day of the
first Lease Year and each subsequent Lease Year shall commence on the
anniversary of the first day of the second Lease Year.

2.4 Base Rent during the Option Term. Base Rent due during the initial Lease
Year of any Option Term and on each anniversary of the Commencement Date
thereafter during the Option Term, shall be adjusted based upon CPI-U as
determined as set forth in Section 2.2 above.

2.5 Additional Rent. All other sums, costs, expenses or obligations required to
be paid by Tenant hereunder in excess of Base Rent shall be “Additional Rent,”
and as such shall be collectible in the same manner and subject to the same
notice and cure period as Base Rent. The term “Rent” shall mean all Base Rent
and Additional Rent.

2.6 Triple Net Lease. Except for Landlord’s maintenance, repair and replacement
obligations under this Lease, the parties acknowledge that this Lease is
intended to be “triple net,” and except as otherwise provided in this Lease,
Tenant shall be solely responsible for all sums, costs, or expenses incurred in
Tenant’s use and occupancy of the Premises, whether or not such costs or
expenses are expressly stated herein.

3. Use of Premises. Tenant shall use the Premises for general office and
manufacturing purposes in connection with the current business operations of
Tenant and all ancillary purposes and for any other lawful purpose. Tenant’s
business operations at the Premises shall be in full compliance with all laws,
ordinances, rules and regulations of all public authorities having jurisdiction
over the Premises (collectively, “Laws”). Tenant herein indemnifies and holds
Landlord harmless from and against any claims, fines, penalties, liabilities,
costs and expenses arising or resulting from the failure of the Premises to
comply with such Laws if and only if related to Tenant’s business operations at
the Premises, unless such failure is due to (a) Landlord’s willful or negligent
acts or omissions or those of its contractors, representatives, employees or
agents, (b) a violation of Laws existing on the Commencement Date, or (c) with
respect to the Building, the Parking Lot and any other the parking lots serving
the Building, a change in Laws occurring after the Commencement Date that is not
triggered solely by Tenant’s business operations at the Premises. Any compliance
with Laws relating to subsections (a), (b) and/or (c), shall be the obligation
of Landlord at Landlord’s sole cost and

 

3



--------------------------------------------------------------------------------

expense. Landlord represents and warrants that upon delivery of the Premises to
Tenant all parts of the Premises and the Building including without limitation,
all structural elements, the foundation, roof, roof membrane and roof system,
exterior walls, plumbing and electrical and other mechanical systems are
complete, ready for Tenant’s use and are in good working condition. Landlord
represents and warrants that Landlord has received no violation of Laws
regarding the condition of the Building as of the Commencement Date. During the
Term, Landlord shall comply with all Laws affecting the Premises except to the
extent of Tenant’s obligations under this Lease.

4. Tenant’s Obligations.

4.1 Taxes. Tenant shall pay as Additional Rent throughout the Term of this Lease
all real estate taxes, charges and assessments, general and special, ordinary
and extraordinary, incurred, assessed or imposed attributable to the Term
against the land, buildings and other improvements comprising the Premises
(collectively the “Taxes”). Taxes for the applicable fiscal tax period in which
the Term of this Lease commences and terminates shall be prorated based upon the
number of days in the Term of this Lease within such fiscal tax period. Tenant
may contest in good faith by appropriate proceedings at its own expense any
Taxes provided that Tenant shall first have paid such Taxes if required under
law prior to any tax contest. Landlord shall join in any such proceedings and
hereby agrees that the same may be brought in its name, if required. Tenant
shall be entitled to any refund of any Taxes, and all penalties or interest
thereon received by Landlord which shall have been paid by Tenant, or which
shall have been paid by Landlord but previously reimbursed in full by Tenant.

4.1.1. Should any governmental authority at any time during the Term of this
Lease impose an excise tax, or any other tax or assessment whatsoever, upon or
against Landlord (other than an income or franchise tax) based upon the rents
payable to Landlord by Tenant, which is by way of substitution for or in
addition to the Taxes, then any such excise tax (whether or not now
contemplated) shall be deemed to be included in the term “Taxes” as used in
Section 4.1 and Tenant shall be obligated to pay for the same as provided in
Section 4.1.

4.1.2. Tenant agrees to timely pay when due all personal property taxes, whether
assessed against Landlord or Tenant, on the Equipment and Tenant’s furniture,
equipment and other items of personal property owned by Tenant and located in or
about the Premises.

4.1.3. Tenant shall furnish to Landlord a receipted tax bill or other
satisfactory evidence of the payment of all Taxes to be paid by Tenant under
this Section 4.1 at least ten (10) days before the same are due and payable.
Tenant’s obligations under this Section 4.1 shall survive the expiration or
earlier termination of the Lease. A copy of a tax bill from the municipality or
governmental authority submitted by Landlord to Tenant shall at all times be
sufficient evidence of the amount of Taxes levied, assessed or imposed against
the Premises, which Landlord agrees to deliver within five (5) days after
Landlord’s receipt so that Tenant may timely pay same.

 

4



--------------------------------------------------------------------------------

4.1.4. If at any time Landlord’s lender requires Landlord to escrow tax
payments, Tenant shall pay all Taxes to be paid by Tenant under Section 4.1 to
Landlord in monthly installments on or before the first day of each calendar
month, in advance, in an amount estimated by Landlord or Landlord’s lender. Upon
receipt of all statements for Taxes due for a Lease Year, Landlord shall submit
to Tenant a written statement of the actual amount of the Taxes for such year
and the amount, if any, then paid to Landlord by Tenant. If the total amount
paid by Tenant under this Section 4.1.4 for any Lease Year shall be more or less
than the actual amount due from Tenant for such Lease Year, as shown in such
statement (as same may be prorated based upon the number of days in the Lease
Year if less than a full calendar year), either Tenant shall pay to Landlord the
shortfall within ten (10) Business Days after receipt of the statement or such
excess shall be, at Tenant’s election, either credited against the next
installment of Taxes due from Tenant to Landlord or paid to Tenant in cash.
Landlord’s and Tenant’s obligations under this Section 4.1 shall survive the
expiration of the Term of this Lease. As used in this Lease, “Business Day(s)”
are Monday through Friday of each week, exclusive of New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, the day after Thanksgiving
and Christmas Day. Notwithstanding anything contained herein to the contrary, it
is understood and agreed, however, that Tenant shall not be liable to pay
(1) any municipal, county, state, or federal income, business activity,
occupation, franchise, gross receipts or capital stock taxes of Landlord, nor
any municipal, county, state, or federal estate, succession, inheritance,
succession, transfer or other taxes assessed against Landlord or the Premises;
(2) bonds and/or assessments which have been, or subsequent to the date hereof
are, levied for the purpose of funding the costs of construction for all or any
portion of the Building or any capital improvements constructed therein or with
respect thereto, or any offsite improvements; (3) Taxes on the Premises which
are payable pursuant to a separate assessment as described below; or
(4) assessment liens against the Premises prior to the Commencement Date.

4.1.5. In the event of a special assessment for a public or private improvement,
the life of which extends beyond the Term, the assessment for such improvement
shall be amortized over the life of the improvement, and Tenant shall only be
responsible to pay the amortized portion as it is amortized during the Term.
Notwithstanding the foregoing, in the event a special assessment is billed in
installments, Tenant shall only be responsible for each installment coming due
during the Term and shall not be responsible for any portion of the assessment
which covers a period during which Tenant did not have the right legally to
possess the Premises. Special assessments shall not include infrastructural or
capital improvements related to the initial development, expansion or
modification of the Building, and in no event shall such assessments and taxes
be included in Taxes. Tenant shall not be obligated to pay any taxes or
assessments unless and except to the extent incurred by Landlord during the Term
or attributable to the Term.

4.2 Utilities & Maintenance Services. Landlord agrees to leave in place all
existing meters, mains, conduits, and other facilities for providing water,
sewer, gas, heat, power, telephone service, and electricity to the Premises.
Throughout the Term hereof, Tenant shall be responsible for and shall promptly
pay as and when due all charges for heat, water, gas, electricity, telephone,
sanitary sewer and other utilities used or consumed in, on or upon the Premises
using providers selected by Tenant. Additionally, Tenant will be responsible for
any snow plowing or ice removal using providers selected by Tenant. Tenant shall
at all times keep the Premises sufficiently heated so as to prevent freezing and
deterioration (other than normal wear and tear) thereof and/or of the equipment
and facilities contained therein.

 

5



--------------------------------------------------------------------------------

4.2.1. Except as otherwise provided in this Lease, no discontinuance of any
utility service shall relieve Tenant from performing any of its obligations
under this Lease, and Landlord shall not be liable for damages arising out of
(and shall not provide rent abatement with respect to) any discontinuance in or
failure of any utility service, and no such failure or discontinuation shall be
deemed a constructive eviction.

4.2.2. Landlord shall not be liable to Tenant in damages or otherwise if the
utilities or services are interrupted or terminated because of necessary
repairs, installations, improvements, or any cause beyond Landlord’s reasonable
control, nor shall any such interruption or termination relieve Tenant of the
performance of any of its obligations hereunder, except that if Tenant is unable
to operate its business or access the Premises for a period of five
(5) consecutive days for any reason caused by Landlord or its representatives,
employees, contractors and/or agents, there shall be an abatement of all Base
Rent and Additional Rent hereunder retroactive to the first day of the
interruption and continuing during the entire period of such interruption.

4.3 Insurance.

4.3.1. During the entire Term hereof, Tenant, at Tenant’s sole cost and expense,
shall keep in full force and effect a policy of commercial general liability
insurance, including contractual liability, with respect to the Premises, and
the business operated by Tenant in the Premises, covering injury to or death of
persons and damage to property in which the combined single limit is not less
than Two Million Dollars ($2,000,000.00), or in such greater amounts as Landlord
may reasonably determine in accordance with prudent business practices or as
Landlord’s lender may require.

4.3.2. During the entire Term hereof, Tenant agrees to carry, at its expense,
insurance against fire, vandalism, malicious mischief, and such other hazards as
are from time to time included in an all-risk policy with a standard extended
coverage endorsement, insuring the Premises in an amount equal to the full
replacement value of the Premises, all improvements made by or on behalf of
Tenant to the Premises, all personal property leased by Tenant from Landlord and
all trade fixtures, furnishings and equipment owned by Tenant and located on or
within the Premises, in an amount equal to the full replacement value thereof,
together with rental interruption insurance in an amount not less than twelve
(12) months Base Rent, Additional Rent and Taxes. Landlord may, upon thirty
(30) days prior written notice to Tenant, obtain the insurance required under
this Section 4.3.2 (with commercially reasonable deductibles) and charge the
commercially reasonable cost of such insurance to Lessee as Additional Rent, but
in no event shall such cost exceed the cost that Tenant would have incurred had
Tenant obtained such insurance.

 

6



--------------------------------------------------------------------------------

4.3.3. The policies required under this Section 4.3 shall name Tenant and
Landlord and Landlord’s lender as designated by Landlord as additional insureds
as their respective interests may appear, and shall contain a clause that the
insurer will not cancel the insurance without first endeavoring to give the
Landlord thirty (30) days prior written notice. Such insurance may be furnished
by Tenant under any blanket policy carried by it or under a separate policy
therefor. The insurance shall be with carriers licensed in the State of
Wisconsin with an A.M. Best rating of A-/VII or better and certificates of the
insurers evidencing the maintenance of such insurance policies shall be
delivered to Landlord prior to commencement of the Term of this Lease and, upon
renewals, not less than thirty (30) days prior to the expiration of a coverage
period.

4.3.4. Throughout the Term, Landlord shall carry and maintain commercial general
liability insurance with respect to Landlord’s business, and ownership, use and
occupancy of the Building, having such coverages, amounts, limits, deductibles
and co-insurance as may be reasonably determined by Landlord from time to time.

4.3.5. Landlord and Tenant hereby mutually release each other from liability and
waive all right of recovery against each other for any loss or damage to their
respective property in or about or constituting a part of the Building or the
Premises, as the case may be, to the extent such loss or damage is required
under this Lease to be, or is actually, insured against under the injured
party’s policy, including deductibles and any “all risk” endorsements thereof,
whether due to negligence or any other cause. This waiver shall take priority
over any indemnity obligations and other liabilities or obligations of the
parties under this Lease and shall apply notwithstanding such provisions. This
waiver also applies to each party’s directors, officers, employees, and agents.
Each party shall cause its insurance carrier to endorse all applicable policies
waiving the carrier’s right of recovery under subrogation or otherwise against
the other party.

4.3.6. To the extent of the waivers set forth in Section 4.3.5, Landlord shall
not be liable to Tenant, and Tenant hereby waives all claims against Landlord,
for any injury or damage to any of Tenant’s property in or about the Premises,
or any part thereof or any of Tenant’s equipment thereof becoming out of repair
caused by sprinkling devices, air conditioning apparatus, snow, frost, water
leakage, steam, excessive heat or cold, falling plaster, broken glass, sewage,
gas, odors or noise or the bursting or leaking of pipes or plumbing fixtures,
any act or neglect of Landlord or any other thing or circumstance whatsoever,
whether of a like nature or of a wholly different nature. All property in or
about the Premises belonging to Tenant, its agents, employees or invitees shall
be there at the risk of Tenant or other person only, and Landlord shall not be
liable for damage thereto or theft, misappropriation or loss thereof.

5. Condition of Premises. Except as otherwise provided in this Lease, Landlord
has not made any other representation or warranty, either express or implied,
with respect to the condition of the Premises. Except as otherwise provided in
this Lease, Tenant hereby accepts the Premises in its “AS IS” condition, without
any representation or warranties on the part of Landlord as to the size,
location, layout, use or condition of the Premises. Landlord shall deliver
physical possession and control of the Premises together with the key therefor
to Tenant on the Commencement Date, structurally and mechanically sound, water
tight, free of material structural or material latent defects, free of Hazardous
Substances (as defined in Section 8 of this Lease), other than those used in the
ordinary course of Tenant’s business prior to the Effective

 

7



--------------------------------------------------------------------------------

Date, and in compliance with all Laws (including but not limited to any
compliance with Title III of the Americans With Disabilities Act of 1990, any
state laws governing handicapped access or architectural barriers, and all
rules, regulations, and guidelines promulgated under such laws, as amended from
time-to-time. In no way shall Tenant’s acceptance of the Premises limit
Landlord’s liability for Hazardous Substances or for any material structural or
material latent defects existing in, on or at the Premises as of the
Commencement Date.

5.1 Landlord’s Title. Landlord covenants, represents, and warrants that on or
before the Commencement Date, Landlord will own and hold fee simple title in and
to the Building and the Premises and will have full right and authority to enter
into and to execute this Lease. Landlord covenants and warrants that as of the
Commencement Date, the Building and Premises are not subject to any unrecorded
covenants, unrecorded conditions, and unrecorded restrictions or similar type
restrictive agreements (“CCRs”) that would prohibit Tenant’s use or occupancy of
the Premises. Landlord shall not (i) consent to or approve any new CCRs (whether
or not recorded), nor exercise any consent or approval under any existing or new
CCRs (whether or not recorded) that materially adversely affects Tenant’s use or
occupancy of the Premises or which would otherwise materially increase Tenant’s
obligations or decrease Tenant’s rights under this Lease, without the prior
written consent of Tenant, which consent shall not be unreasonably withheld,
conditioned or delayed.

6. Repairs & Maintenance.

6.1 Tenant’s Obligations. Subject to Landlord’s obligations set forth in
Section 6.4 below, during the Term, at Tenant’s sole cost and expense, Tenant
shall perform all maintenance, repairs and replacements necessary to maintain
all non-structural portions of the Building, including maintenance, repairs and
replacements to the Building’s Systems, and the landscaping in good operating
condition and repair using repairmen and service providers selected by Tenant.
In connection with Tenant’s maintenance and repair obligations, Tenant shall
have the right, without consent from Landlord, to hire such contractors as
Tenant requires, in Tenant’s sole discretion. Additionally, Tenant shall be
solely responsible for the performance of the regular removal of trash and
debris using service providers selected by Tenant.

6.2 Tenant’s Right to Perform Landlord’s Obligations. If Landlord fails to
maintain the Premises as set forth in Section 6.4 below, and Landlord fails to
cure the same within twenty (20) days after Tenant has given Landlord notice of
such failure pursuant to Section 18 (unless the failure relates to maintenance,
repair or replacement of the roof, in which case Tenant shall only be required
to provide Landlord with five (5) days’ prior written notice, or unless such
failure results in an emergency, in which case, no prior notice is required),
Tenant may, at its option, put or cause the same to be put in the condition and
state of repair required by this Lease, and in such case, Landlord shall
reimburse Tenant the amounts incurred by Tenant in performing such repairs
within thirty (30) days after Tenant’s delivery to Landlord of written
statements and copies of reasonably detailed invoices from Tenant’s
contractor(s) and/or vendor(s). If Landlord fails timely to reimburse Tenant
hereunder, Tenant may credit the amounts due Tenant from Landlord against any
payment obligations under this Lease until such reimbursement is fully
recovered. Further, in the event any repairs or construction by Landlord,
whether under this Section or any other provision of this Lease, results in all
or part of the Premises being closed for business or Tenant’s business being
adversely impacted, Tenant’s Base Rent, Additional Rent and

 

8



--------------------------------------------------------------------------------

other charges shall be abated based on the proportion of the Premises that are
closed for business or based on the extent to which Tenant’s business is
adversely impacted until such time as Tenant is able to reopen such portions of
the Premises for business or Landlord completes its repairs or construction
(whichever is later).

6.3 Landlord’s Right to Perform Tenant’s Obligations. If Tenant fails to perform
any of its obligations hereunder with respect to maintenance, repairs or
replacements, within any applicable notice and cure period provided herein, then
Landlord may, if it so elects but expressly without any obligation to do so, in
addition to any other remedies provided herein, perform the same. Any reasonable
out-of-pocket sums expended by Landlord in effecting such maintenance, repairs
or replacements shall be deemed to be Additional Rent owing by Tenant to
Landlord and shall be due and payable within thirty (30) days after Tenant’s
receipt of written request therefore and copies of reasonably detailed invoices
from Landlord’s contractor(s) and/or vendor(s).

6.4 Landlord’s Obligations. During the Term, Landlord, at Landlord’s sole cost
and expense (except as otherwise expressly provided herein), shall be
responsible for promptly making any and all (a) maintenance, repairs and
replacements to the Building’s Structure, and (b) all maintenance, repairs and
replacements to the Parking Lot, sidewalks, driveways and any other parking
and/or asphalted or paved areas; provided that the cost of any capital
improvement shall be amortized over the useful life of such improvement (as
reasonably determined in accordance with generally accepted accounting
principles), and Tenant shall pay Landlord as monthly Additional Rent, the
amortized portion thereof that is solely attributable to the then remaining term
of this Lease.

6.5 Definitions. As used in this Lease, “Building’s Structure” means all of the
Premises’ exterior and structural portions, including, without limitation, the
Building’s exterior paint, surfaces and walls, the window systems (excluding
plate glass), roof, roof membrane, roof covering, footings, foundations, floors,
floor slabs, masonry walls, load-bearing walls, and structural columns and
beams; “Building’s Systems” means the Building’s HVAC, evaporative, life-safety,
plumbing, make up air or other electrical, gas, cable, sprinkler, mechanical and
all other systems; and “including” means including, without limitation.

7. Alterations. Except for any nonstructural interior alterations, additions, or
improvements (including, without limitation, changing color schemes, installing
new countertops, flooring, wall covering, lighting, fixtures, and modifying the
layout of Tenant fixtures), Tenant shall not make or suffer to be made, any
other alterations, expansions, additions or improvements (“Alterations”) in, on
or to the Premises or any part thereof without the prior consent of Landlord.
Landlord agrees not to unreasonably withhold, condition or delay its consent for
any Alterations. Any Alterations, except movable furniture and trade fixtures,
shall at once become a part of the Premises and belong to Landlord unless
otherwise agreed to by Landlord. Landlord shall advise Tenant in writing at the
time Landlord granted consent or received notice of such Alterations if Tenant
shall be required to remove such Alterations at the expiration or earlier
termination of this Lease. If Landlord fails to notify Tenant at the time
Landlord granted consent or received notice of such Alterations, then Landlord
shall be deemed to have waived its right to require Tenant to remove such
Alterations at the expiration or earlier termination of this Lease.
Notwithstanding anything contained herein to the contrary, Tenant may make cuts
or other penetrations in the roof of the Building, without Landlord’s prior
consent so long as Tenant closes up any such cuts or penetrations to water tight
condition at the expiration or earlier termination of this Lease.

 

9



--------------------------------------------------------------------------------

7.1 Landlord’s consent to any Alterations shall be contingent upon Tenant
agreeing to the following minimum conditions: (i) Tenant shall pay or cause to
be paid the entire cost of the Alterations, (ii) the contractor, subcontractors
and suppliers shall be subject to Landlord’s approval, which shall not be
unreasonably withheld, conditioned d or delayed, and (iii) all plans and
specifications shall be subject to the approval of Landlord.

7.2 Landlord shall give its approval or disapproval (giving reasonably detailed
reasons in writing in case of disapproval) of the plans and specifications or
other submissions for any Alterations requiring Landlord’s consent hereunder
within fifteen (15) days after their delivery to Landlord with Tenant’s express
written request for Landlord’s approval thereof (and, as to any subsequent
revised plans and specifications or other submissions submitted by Tenant to
Landlord, within five (5) business days after their delivery to Landlord with
Tenant’s express request for Landlord’s approval thereof). In the event Landlord
fails to give its approval or disapproval (giving reasonably detailed reasons in
writing in case of disapproval) of such plans and specifications or other
submissions within said 15-day (or 5-business day, as applicable) period, then,
to the extent Tenant’s request for approval or any subsequent requests for
approval expressly stated thereon, in BOLD CAPITALIZED LETTERS, that failure to
respond within such 15-day (or 5-business day, as applicable) period shall be
deemed Landlord’s approval of such plans and specifications or other
submissions, the plans and specifications or other submissions for such
Alterations so submitted shall be deemed approved by Landlord.

7.3 Tenant agrees to take all necessary steps to prevent the imposition of liens
against the Premises as a result of the Alterations, and agrees to hold Landlord
harmless from all liens, claims damages, costs and expenses (including
reasonable attorneys’ fees) resulting from said Alterations other than those
resulting from acts of Landlord or its contractors, employees, representatives
or agents. Tenant shall obtain and pay for all necessary permits and shall
comply with all applicable governmental requirements and insurance rating bureau
recommendations. Tenant shall also obtain, at Tenant’s sole cost, or require its
contractors to obtain all reasonable insurance required by Landlord during
construction of the Alterations, including but not limited to builder’s risk,
liability and workers compensation coverage.

8. Environmental Covenants. Tenant shall comply with all applicable Laws
relating to discharge, emissions, waste, nuisance, pollution control, hazardous
substances and other environmental matters as the same shall be attributable to
Tenant’s operations at the Premises from and after the Commencement Date through
the balance of the Term. All of the foregoing Laws are hereinafter referred to
as “Environmental Laws.”

8.1 Tenant shall obtain all environmental licenses, permits, approvals,
authorizations, exemptions, certificates and registrations (hereinafter
collectively referred to as “Permits”) and make all applicable filings required
of Tenant under the Environmental Laws required by Tenant to operate at the
Premises. The Permits and required filings shall be made available for
inspection and copying by Landlord at Tenant’s offices upon reasonable notice
and during business hours.

 

10



--------------------------------------------------------------------------------

8.2 Tenant shall not cause or permit any flammable explosive, oil, contaminant,
pollutant, radioactive material, hazardous waste or material, toxic waste or
material or any similar substance which is or may become regulated under any
applicable federal, state or local law (hereinafter collectively referred to as
“Hazardous Substances”) to be brought upon, kept or used in or about the
Premises in violation of Environmental Laws. Tenant shall handle, store, use and
dispose of any such Hazardous Substance in compliance with all applicable
Environmental Laws in a manner which is safe and does not contaminate the
Premises.

8.3 If Tenant causes a release of Hazardous Substances in violation of
Environmental Laws at the Premises and Tenant fails during the Term to remediate
such release in accordance with applicable standards for remediation of
industrial properties, then the reasonable costs thereof shall be reimbursed by
Tenant to Landlord upon demand as Additional Rent. In addition, Tenant, at
Landlord’s sole cost and expense (including reimbursement of Tenant’s reasonable
attorneys’ fees) shall execute affidavits, representations and the like upon
Landlord’s request for such documents for purposes of obtaining insurance,
financing and the like, concerning Tenant’s best knowledge and belief regarding
the presence of Hazardous Substances on the Premises.

8.4 Tenant hereby agrees to indemnify and hold Landlord harmless from any
liability, claim, loss, damage, or cost (including reasonable attorneys’ fees),
including, without limitation, the cost of any required repair, cleanup,
remediation or detoxification, arising from a breach by Tenant of this Section 8
or any actual or alleged violation of Environmental Laws by Tenant in, on, under
or about the Premises or relating solely to the operation of Tenant’s business
on the Premises from and after the Commencement Date through the Term. The
foregoing covenants and indemnification shall survive the expiration of the Term
of this Lease, provided that Tenant’s covenants and obligations shall terminate
upon Tenant’s delivery of an environmental study reasonably acceptable to
Landlord within two months of the end of the Lease Term that demonstrates to
Landlord’s reasonable satisfaction that Tenant has no indemnification
obligations, to Landlord pursuant to this Section 8.4, or that Tenant has
satisfied such indemnification obligations.

8.5 Notwithstanding anything contained herein to the contrary, Landlord agrees,
as to any Hazardous Substances at the Premises identified by Gaiatech pursuant
to the Phase II Work (as defined in that certain Property Access Agreement dated
as of March 13, 2014, by and among Power Solutions International, Inc., Carl L.
Trent, Kenneth C. Trent, CKT Holdings, Inc., and Landlord) as of the
Commencement Date (the “Commencement Date Hazardous Substances”) or first
introduced or otherwise brought to the Premises by Landlord or its contractors,
agents or employees after the Commencement Date (the “Post Commencement Date
Hazardous Substances”), to remove or otherwise remediate such Hazardous
Substances if and to the extent required to attain applicable remediation
standards for industrial properties issued pursuant to Environmental Law as
existing on the Commencement Date (i.e., as it relates to the Commencement Date
Hazardous Substances) or as of the date so introduced by Landlord or its
contractors, agents or employees (i.e., as it relates to the Post Commencement
Date Hazardous Substances), as the case may be, at Landlord’s sole cost and
expense. Landlord shall restore, at its sole cost and expense any damage caused
to the Premises as a result of such access, removal or remediation by Landlord
under this Section. In any entry into the Premises under this Section, Landlord
shall use commercially reasonable efforts (which shall require overtime work to
the extent such activity materially interferes with Tenant’s use and occupancy
of or access to the

 

11



--------------------------------------------------------------------------------

Premises) to minimize interference with Tenant’s business operations therefrom.
The foregoing is not intended to apply to Hazardous Substances present on the
Premises on the Commencement Date used in connection with the ordinary course of
Tenant’s business, provided that such Hazardous Substances have not been placed
or used at the Premises by Landlord in violation of any applicable Environmental
Laws or would require reporting of a release by Landlord pursuant to applicable
Environmental Laws.

8.6 Notwithstanding anything contained herein to the contrary, Tenant shall not
perform (or allow to be performed) any activities at the Premises that would
disturb the ground surface or subsurface and shall not conduct (or allow to be
conducted) any environmental evaluation, investigation, sampling, or testing of
the soil or groundwater (or surface water or sediment) at the Premises unless
(i) Tenant is required by applicable Environmental Law to undertake such
evaluation, investigation, sampling, or testing and Tenant provides Landlord
with no less than ten (10) days advance written notice; or (ii) Landlord, in its
sole discretion, agrees to such land disturbing activities or to such
evaluation, investigation, sampling, or testing. In the event Tenant breaches
its obligations under this Section 8.6 and Hazardous Substances are identified
in connection with any such breach, Tenant shall be responsible, at its sole
cost and expense, for all response actions including investigation and
remediation of all such Hazardous Substances as necessary to achieve compliance
with applicable Environmental Law and shall restore the Premises to
substantially the same condition as existed prior to the breach.

9. Indemnification.

9.1 Indemnification of Landlord. Tenant shall indemnify, defend and hold
harmless Landlord, and its respective partners, directors, members, officers,
shareholders, agents and employees, from and against any and all liabilities,
obligations, claims, demands, damages, penalties, causes of action, costs and
expenses of every kind and nature (including reasonable attorneys’ fees),
including those arising from any injury to any person (including death) or
damage to property (a) sustained in, on or about the Premises, (b) resulting
from the negligence or willful act or omission of Tenant, its employees, agents,
contractors, invitees, licensees, or sublessees, or (c) resulting from the
failure of Tenant to perform its obligations under this Lease; provided,
however, Tenant’s obligations under this Section 9.1 shall not apply to injury
or damage resulting from the negligence or willful act of Landlord or its
employees, agents or contractors. Notwithstanding the foregoing, this
Section 9.1 shall be subject to Section 4.3.5 of this Lease.

9.2 Indemnification of Tenant. Landlord shall indemnify, defend and hold
harmless Tenant, and its respective partners, directors, members, officers,
shareholders, agents and employees, from and against any and all liabilities,
obligations, claims, demands, damages, penalties, causes of action, costs and
expenses of every kind and nature (including reasonable attorneys’ fees),
including those arising from any injury to any person (including death) or
damage to property (a) sustained in, on or about the Premises and resulting from
the negligence or willful act of Landlord, its employees, agents or contractors,
or (b) resulting from the failure of Landlord to perform its obligations under
this Lease; provided, however, Landlord’s obligations under this Section 9.2
shall not apply to injury or damage resulting from the negligence or willful act
of Tenant, or its employees, agents, contractors, invitees, licensees, or
sublessees. Notwithstanding the foregoing, this Section 9.2 shall be subject to
Section 4.3.5 of this Lease.

 

12



--------------------------------------------------------------------------------

10. Casualty. If the Premises or the Building are damaged by fire or other
casualty (a “Casualty”), Landlord shall, within sixty (60) days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.

10.1 Tenant’s Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Casualty and Landlord estimates that the damage caused thereby cannot be
repaired within 180 days after such Casualty (the “Repair Period”), or if the
restoration and repair of the damage and destruction caused by such Casualty is
not substantially completed within 240 days of such Casualty (and such date
shall not be extended by a Force Majeure event), or if such damage occurs during
the last year of the Term, then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate, in which event this
Lease shall terminate as of the date of such Casualty.

10.2 Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period, (2) the damage to the Premises
exceeds 50% of the replacement cost thereof (excluding foundations and
footings), as estimated by Landlord, and such damage occurs during the last year
of the Term (subject to Tenant’s extension rights), or (3) Landlord is required
to pay any insurance proceeds arising out of the Casualty to Landlord’s
mortgagee, then Landlord may terminate this Lease by giving written notice of
its election to terminate within sixty (60) days after the Damage Notice has
been delivered to Tenant.

10.3 Repair Obligation. If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, within a reasonable time after such
Casualty, begin to repair and restore the Premises and shall proceed with
reasonable diligence to repair and restore the Premises to substantially the
same condition as they existed immediately before such Casualty; however,
Landlord shall not be required to repair or replace any Alterations to the
Premises made by Tenant or any furniture, equipment, trade fixtures or personal
property of Tenant or others in the Premises or the Building, and Landlord’s
obligation to repair or restore the Premises shall be limited to the extent of
the insurance proceeds actually received by Landlord for the Casualty in
question. For purposes hereof, the term “proceeds” shall include the deductible
amount of any insurance policies maintained by Landlord and any self-insured,
uninsured or co-insured portions of the risk of property loss, it being the
intention of the parties that the full replacement cost of any such loss be
available to pay for the restoration of the Premises, regardless of whether such
amounts are insured by a third party insurance carrier or self-insured by
Landlord. In the event of this Lease is terminated pursuant to any provisions of
this Section 10, Rent shall be adjusted as of the date of the Casualty.

10.4 Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be equitably
abated from the date of damage until the earlier to occur of (i) the date Tenant
uses the entire Premises for the conduct of its business, and (ii) the ninetieth
(90th) day following the completion of Landlord’s repairs (or until the date of
termination of this Lease by Landlord or Tenant as provided above, as the case
may be).

 

13



--------------------------------------------------------------------------------

11. Condemnation. If all or substantially all (a “total taking”) of the Premises
shall be sold to or taken by any public authority under its power of
condemnation or the threat thereof, this Lease shall terminate as of the date
possession shall be transferred to the acquiring authority, and the Rent payable
hereunder shall be apportioned accordingly as of the date of the total taking.
Upon any taking of less than substantially all of the Premises, except as
hereinafter provided, this Lease shall continue in force as to the part of the
Premises not taken, and the Rent payable as of the date of the taking shall be
reduced in proportion to the amount of square feet of the Premises taken. If the
parties cannot agree upon the reduction in Rent within thirty (30) days after
the taking, then the Rent shall be determined by an independent real estate
appraiser or broker jointly selected by Landlord and Tenant. If any part of the
Premises becomes subject to a taking and such partial taking will prevent Tenant
from conducting on a permanent basis its business in the Premises in a manner
reasonably comparable to that conducted immediately before such taking, then
Tenant may terminate this Lease as of the date of such taking by giving written
notice to Landlord within thirty (30) days after the taking, and Rent shall be
apportioned as of the date of such taking. In the event of any such partial
taking, Landlord, upon receipt and to the extent of the award in condemnation or
proceeds of sale, shall, unless this Lease has been terminated, make necessary
repairs and restorations (exclusive of Tenant’s leasehold improvements and
Alterations) to restore the Premises remaining to as near its former condition
as circumstances will permit. If Landlord fails to complete such restoration to
the Premises and the Building within one hundred eighty (180) days after the
date of any taking, then Tenant may terminate this Lease at any time thereafter
but prior to the date of such restoration by giving written notice to Landlord
and Base Rent and Additional Rent shall be apportioned as of the date of the
termination (subject to any abatement provided for herein). In any event, all
damages awarded by or amounts paid by the acquiring authority for any such
taking, whether for the whole or a part of the Premises, shall belong to and be
the property of Landlord whether such damages are awarded as compensation for
loss of, or diminution in value to, the leasehold or the fee thereof; provided,
however, that Tenant shall have the right to pursue such claim or claims as
Tenant may have legally for relocation expenses, interruption of business, the
value of any improvements and such other items which do not reduce the award or
proceeds of sale payable to Landlord. Tenant shall not have any claim against
Landlord for the value of the unexpired Term hereof.

12. Assignment and Subletting. Except in the case of a Permitted Transfer,
Tenant shall not, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed, otherwise assign,
pledge, mortgage or otherwise transfer or encumber this Lease or sublet any part
or all of the Premises and shall not permit any use of any part of the Premises
by any other party, or any transfer of its interest in the Premises by operation
of law (collectively, a “Transfer”) without obtaining Landlord’s prior written
consent. Without waiving Landlord’s right hereunder to declare a default in the
event of an assignment of this Lease or a subletting of the Premises or any part
thereof or occupancy of the Premises by anyone other than Tenant, Landlord may
collect from the assignee, sublessee or occupant, any rental and other charges
herein required, but such collection by Landlord shall not be deemed an
acceptance of the assignee, sublessee or occupancy, nor a release of Tenant from
the performance by Tenant of this Lease. Further, Tenant at all times and under
all circumstances shall remain liable to Landlord for the payment of all Base
Rent and Additional Rent due and to become due and the performance of all other
obligations of Tenant hereunder for the Term hereof.

 

14



--------------------------------------------------------------------------------

12.1 If Landlord’s consent is required for a Transfer, then Landlord’s consent
shall be deemed to have been given unless Landlord notifies Tenant in writing of
the reasons for disapproval within ten (10) Business Days after receipt of
Tenant’s written request for consent. In the event Landlord does not consent to
a Transfer by Tenant, Landlord shall provide Tenant with a reasonably detailed
written explanation as to the reasons for withholding such consent.

12.2 Permitted Transfers. Notwithstanding anything contained herein to the
contrary, Tenant may Transfer all or part of its interest in this Lease or all
or part of the Premises (a “Permitted Transfer”) to the following types of
entities (a “Permitted Transferee”) without the written consent of Landlord:

(1) an Affiliate of Tenant;

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged, reorganized, or consolidated, in
accordance with applicable statutory provisions governing merger, reorganization
and consolidation of business entities, so long as Tenant’s obligations
hereunder are assumed by the entity surviving such merger or created by such
consolidation,

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s stock, assets, equity or other ownership interests, or

(4) any successor in interest to Tenant as a result of any initial public
offering by Tenant or an affiliate, or the sale of Tenant’s or an affiliate’s
stock on a nationally recognized exchange.

Permitted Transfers also shall include any initial public offering by Tenant or
an Affiliate, the sale of Tenant’s or an Affiliate’s stock on a nationally
recognized exchange, any change or transfer of ownership or similar event in
which the acquiring entity is or will be an affiliate or successor, including
without limitation any mergers, or the sale or transfer of all or substantially
all of Tenant’s stock or assets to another entity. A Permitted Transfer shall
serve to release Tenant of all further liability under this Lease. If Tenant no
longer exists because of a merger, consolidation, or acquisition, the surviving
or acquiring entity shall expressly assume in writing the obligations of Tenant
hereunder. Tenant shall promptly notify Landlord of any such Permitted Transfer,
but Landlord’s consent shall not be required and Landlord shall have no right to
delay, alter, or impede any of the foregoing transactions or combinations
thereof. No later than fifteen (15) Business Days after the effective date of
any Permitted Transfer, Tenant agrees to furnish Landlord with (A) copies of the
instrument effecting any of the foregoing Transfers, (B) documentation
establishing Tenant’s satisfaction of the requirements set forth above
applicable to any such Transfer, and (C) evidence of insurance as required under
this Lease with respect to the Permitted Transferee. The occurrence of a
Permitted Transfer shall not waive Landlord’s rights as to any subsequent
Transfers. “Affiliate” means any person or entity which, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with the party in question.

 

15



--------------------------------------------------------------------------------

13. Subordination, Non-Disturbance & Attornment. Tenant’s interest under this
Lease and the leasehold estate hereby created shall be subject and subordinate
to the lien of any mortgage or similar lien which Landlord may now or hereafter
place upon the Premises and to all of the terms and conditions thereof, all
advances made thereunder, and to any renewals, extensions, modifications or
replacements thereof; provided, however, that if the Lease is otherwise in full
force and effect and Tenant is not in Default, such mortgagee shall agree that
upon any foreclosure or sale of the Premises pursuant to the exercise of any
remedy provided for in the mortgage, this Lease shall not be terminated nor
affected by said foreclosure or sale, and the mortgagee shall agree that any
foreclosure or sale of the Premises pursuant to the exercise of any rights and
remedies under the mortgage, or otherwise, shall be made subject to this Lease
and the right of the Tenant hereunder. Pursuant to the terms of the
Subordination, Non-disturbance and Attornment Agreement (as defined below),
Tenant shall, in the event that any proceedings are brought for foreclosure of
or in the event that any exercise of the power of sale under any mortgage or
similar lien made by Landlord covering the Premises is made, or if Landlord
assigns this Lease, attorn to the Landlord’s successor upon any such
foreclosure, sale or assignment, and shall recognize such purchaser or assignee
as Landlord under this Lease. The parties hereto agree to execute such documents
as may be reasonably necessary to effectuate this Section 13.

13.1 On or before the Commencement Date, or in the event a mortgage is placed of
record prior to a Memorandum of Lease becoming of record, and as a condition
precedent to the effectiveness of this Lease, Landlord shall provide to Tenant a
commercially reasonable subordination, non-disturbance and attornment agreement
(“Subordination, Non-disturbance and Attornment Agreement”) in favor of Tenant
from Landlord’s mortgagee now in existence against the Premises or the Building
and as to all advances made or hereafter to be made thereon. The Subordination,
Non-disturbance and Attornment Agreement shall be in recordable form and may be
recorded at Tenant’s election and expense.

13.2 Within twenty (20) Business Days after Tenant’s receipt of a written
request from Landlord or any Landlord’s mortgagee, Tenant shall, in writing,
subordinate its rights hereunder to the interest of any future ground lessor of
the land and to the future lien of any mortgage recorded against the Premises
and/or the Building after this Lease is fully executed by Landlord and Tenant,
and as to all advances made or hereafter to be made thereon, provided, however,
that, as a condition precedent to such subordination to such future encumbrance
by Tenant, such Landlord’s mortgagee shall execute a Subordination,
Non-disturbance and Attornment Agreement in favor of Tenant in a form acceptable
to Tenant.

14. Tenant Default. The term “Default” shall mean the following: if Tenant shall
fail to (a) pay the Base Rent and Additional Rent within ten (10) Business Days
after the same is due, or (b) perform any of the other covenants or conditions
herein contained on the part of Tenant and such default shall continue for
thirty (30) days after written notice thereof shall have been given to Tenant
(except that such thirty (30) day period shall be automatically extended for an
additional period of time reasonably necessary to cure such default if such
default cannot be

 

16



--------------------------------------------------------------------------------

cured within such thirty (30) day period and provided Tenant commences the
process of curing such default within said thirty (30) day period and pursues
such cure diligently and subject to extension for delays cause by Force Majeure,
Landlord, in accordance with applicable Law, may terminate Tenant’s tenancy and
recover possession of and reenter the Premises without accepting a surrender of
the Premises or affecting Tenant’s liability for past Rent and other charges due
and other charges to accrue hereunder. In the event of such action, Landlord
shall be entitled to recover from Tenant, in addition to Base Rent, Additional
Rent and any other charges equivalent to Rent, all other damages sustained by
Landlord on account of the breach of this Lease, including, but not limited to,
the costs, expenses and attorney fees incurred by Landlord in enforcing the
terms and provisions hereof and in reentering and recovering possession of the
Premises and for the reasonable cost of any necessary repairs, alterations and
reasonable fees of any brokers, attorneys, appraisers or other professional
engaged in connection with the reletting of the Premises.

14.1 As an alternative, at the election of Landlord, Landlord, in accordance
with applicable Law, shall have the right to declare this Lease terminated and
cancelled, without any further rights or obligations on the part of Landlord or
Tenant (other than Tenant’s obligation for Rent and other charges due and owing
through the date of termination), so that Landlord may relet the Premises
without any right on the part of Tenant to any credit or payment resulting from
any reletting of the Premises.

14.2 Landlord may also elect, in addition to or in lieu of the above remedies,
to accelerate the Base Rent, Additional Rent and any other charges due from
Tenant to Landlord hereunder for the remainder of the Term less the then present
fair rental value of the Premises for such period, such amount to be discounted
at the rate of eight percent (8%) per annum to their then present worth, all of
which amounts shall be immediately due and payable from Tenant to Landlord.

14.3 Landlord may, in addition to the remedies referenced herein, or in lieu
thereof, pursue such other remedy or combination of remedies and recover such
other damages for breach of tenancy and/or contract as available at law or
otherwise.

14.4 In addition to any remedies available to it at law or in equity, Landlord
may, but shall not be obligated to, perform the same for and on behalf of
Tenant, the reasonable cost of which performance, upon the proper payment
thereof, together with all interest and penalties necessarily paid in connection
therewith and any and all other damages incurred by Landlord as a result of any
such Default, shall be paid to Landlord by Tenant following receipt of written
demand and supporting evidence for any reasonable expenses which Landlord may
incur in thus effecting compliance with Tenant’s obligations under this Lease,
with interest thereon at the rate set forth in Section 14.6, from the date of
each expenditure and/or incurrence.

14.5 Notwithstanding the foregoing provisions of this Section and regardless of
whether an event of Tenant’s Default shall have occurred, such curative action
by Landlord may be taken without any notice if Landlord, in its good faith
opinion, reasonably believes: (i) it would be materially injured by failure to
take rapid action; or (ii) the condition complained of constitutes an emergency.

 

17



--------------------------------------------------------------------------------

14.6 Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at a floating annual rate equal to two percent (2%) per
annum in excess of the prime rate of interest published from time to time in The
Wall Street Journal (but in no event shall such rate of interest exceed the
maximum rate of interest permitted to be charged by law) from the date due until
paid, compounded monthly, but the payment of such interest shall not excuse or
cure any Default by Tenant under this Lease (provided that, on the first two
(2) occasions of late payment of Rent occurring in any Lease Year, such interest
shall not accrue unless Tenant fails to pay such delinquency within five
(5) Business Days after Landlord gives written notice of such delinquency to
Tenant, but on the third and any subsequent occasion of late payment of Rent
occurring in any Lease Year, no such notice from Landlord shall be required for
interest to accrue as otherwise provided in this Section).

14.7 A waiver by either party of a breach or default by the other party under
the terms and conditions of this Lease shall not be construed to be a waiver of
any subsequent breach or default nor of any other term or condition of this
Lease, and the failure of the non-defaulting party to assert any breach or to
declare a default by the other party shall not be construed to constitute a
waiver thereof so long as such breach or default continues unremedied.

14.8 Landlord shall be obligated to use commercially reasonable efforts to
mitigate its damages as a result of a Default by Tenant.

15. Landlord Default. If Landlord fails to perform or observe any of the
obligations on Landlord’s part to be performed or observed pursuant to this
Lease, and such failure continues for thirty (30) days after written notice
thereof is sent by Tenant to Landlord informing Landlord of such failure, then
Landlord shall be deemed to be in default under this Lease; provided, however,
that if the failure set forth in Tenant’s notice is such that it requires more
than thirty (30) days to correct, Landlord shall not be deemed to be in default
hereunder if Landlord: (i) promptly and diligently commences curing the failure
within thirty (30) days after written notice is sent by Tenant to Landlord
informing Landlord of such failure; and (ii) diligently prosecutes the cure to
completion and subject to extension for delays cause by Force Majeure. Any
monetary judgment obtained by Tenant shall be satisfied only out of the proceeds
of sale received upon execution of such judgment and levy thereon against the
right, title and interest of Landlord in the Premises and out of rents or other
income from such property receivable by Landlord and Landlord shall not be
personally liable for any deficiency. If a Landlord default cannot be cured
within the time periods provided for in this Section, Tenant shall have the
right to credit any damages resulting therefrom or other claimed amount against
any Base Rent, Additional Rent, or other sum then or thereafter due Landlord.

16. Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies the non-defaulting party may have
at law or in equity, (2) shall be cumulative, and (3) may be pursued
successively or concurrently as the non-defaulting party may elect. The exercise
of any remedy by shall not be deemed an election of remedies or preclude the
non-defaulting party from exercising any other remedies in the future.

17. Costs and Attorney Fees. Upon any dispute between Landlord and Tenant under
this Lease or any action to enforce or interpret the provisions of this Lease,
the prevailing party shall be entitled to recover from the non-prevailing party
reasonable attorneys’ fees, taxable costs and expenses incurred in contesting
such dispute or pursuing such action.

 

18



--------------------------------------------------------------------------------

18. Notices. All notices and demands by any party to any other shall be given in
writing and either personally served, sent by Federal Express or other
nationally recognized overnight delivery service or by United States certified
mail, return receipt requested, postage prepaid, and addressed as follows:

 

IF TO LANDLORD:

  

448 W. Madison LLC

W89812 Lake Lorraine Road

Delevan, Wisconsin 53115

Attention: Carl Trent

 

With a copy to:

 

Godfrey & Kahn, S.C.

780 N. Water Street

Milwaukee, WI 53202

Attention: John A. Dickens

 

IF TO TENANT:

  

Professional Power Products, Inc.

c/o Power Solutions International, Inc.

101 Mittel Drive

Wood Dale, Illinois 60191

Attention:                                                  

 

With a copy to:

 

Katten Muchin Rosenman LLP

525 West Monroe Street, Suite 1900

Chicago, Illinois 60661

Attention: Jeffrey Patt

Any party may, upon prior written notice to the others, specify a different
address for the giving of notice. Notices shall be effective on the date of
personal service or one (1) Business Day after sending if sent by overnight
courier or two (2) Business Days after sending if sent by certified mail, return
receipt requested.

19. Termination. Upon the termination of this Lease, by expiration or otherwise,
Tenant shall peaceably surrender the Premises to Landlord in as good condition
and repair, excepting ordinary wear and tear, casualty, condemnation, and damage
from any cause not required to be repaired or replaced by Tenant. All Equipment,
Alterations and other decorations made to the Premises by Tenant shall remain
and be the property of the Landlord unless Landlord shall require Tenant, at
Tenant’s expense, to remove any such Alterations or decorations and subject to
the terms and conditions of Section 4.3.5., repair the damage caused by such
removal pursuant to and strictly in accordance with Section 7 of this Lease. All
furniture, equipment and unattached movable personal property owned by Tenant
may (and upon

 

19



--------------------------------------------------------------------------------

Landlord’s request shall) be removed from the Premises by Tenant no later than
the termination date, and Tenant. subject to the terms and conditions of
Section 4.3.5., shall repair any and all damage caused by such removal. If the
Premises are not surrendered upon the termination of this Lease as set forth
herein, Tenant shall indemnify Landlord against all actual direct loss or
liability resulting from delay by Tenant in so surrendering the Premises
including, without limitation, any claim made by any succeeding tenant founded
on such delay. Tenant shall also surrender all keys to the Premises and shall
inform Landlord of combinations in any locks, safes and vaults, if any, in the
Premises.

20. Quiet Enjoyment. Landlord covenants that, so long as no uncured Default then
exists, Tenant shall and may peaceably hold and enjoy the Premises during the
Term of this Lease, without interruption or disturbance from any person.

21. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of this Lease without Landlord’s express written consent,
it shall be deemed to be occupying the Premises as a tenant from month-to-month,
upon all of the conditions, provisions and obligations of this Lease insofar as
the same are applicable to a month-to-month tenancy; provided, that Base Rent
during this month-to-month holdover period shall be one hundred fifty percent
(150%) of the Base Rent applicable during the last month of the Term.

22. Transfer by Landlord. In the event of a sale or conveyance by Landlord of
the Premises, the same shall operate to release Landlord from any future
liability upon any of the covenants or conditions herein contained, provided
that the successor in interest of Landlord assumes in writing Landlord’s
obligations hereunder arising from and after the transfer date, and in such
event Tenant agrees to look solely to the successor in interest of Landlord in
and to this Lease. This Lease shall not be affected by any such sale or
conveyance, and Tenant agrees to attorn to the purchaser or grantee, which shall
be obligated on this Lease only so long as it is the owner of Landlord’s
interest in and to this Lease.

23. Right of Entry. Provided that the exercise of such rights does not
unreasonably interfere with Tenant’s occupancy of the Premises, and Landlord
performs such activities in a manner consistent with Tenant’s reasonable safety
and security procedures, Landlord, upon 48 hours prior notice to Tenant (except
in an emergency, in which case, only notice as is reasonably in the
circumstances required), shall have the following rights: to enter the Premises
to inspect the same; to supply any service to be provided by Landlord hereunder;
to show the Premises to prospective purchasers, mortgagees or tenants, provided,
however, that any showings to prospective tenants shall be limited to the last
six (6) months of the Term; to post notices of non-responsibility; and to alter,
improve, or repair the Premises and any portion of the Building, all without
abatement of Rent except as otherwise provided in this Lease. In such case
Landlord may use and maintain scaffolding, pipes, conduits and other necessary
structures in and through the Premises where required by the character of the
work to be performed, provided that such work shall not unreasonably interfere,
affect or interrupt or interfere with Tenant’s use, business or operations in
the Premises or obstruct the visibility or ingress to and egress from the
Premises. Except as otherwise provided in this Lease, Tenant hereby waives any
claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned thereby. In the event of substantial, material or
unreasonable interference, Landlord shall first obtain the written consent of
Tenant,

 

20



--------------------------------------------------------------------------------

which consent shall not be unreasonably withheld, and the Rent shall be abated
based on the degree of interference with Tenant as described above. For each of
the aforesaid purposes, Landlord shall at all times have a key with which to
unlock all of the doors in, upon, or about the Premises, excluding any vaults
and safes or special security areas (which must be designated in advance by
Tenant and approved in writing by Landlord), and Landlord shall have the right
to use any and all means which Landlord may deem necessary to open such doors in
an emergency. Any entry to the Premises or portions thereof obtained by Landlord
by any of such means, or otherwise, shall not be construed or deemed to be a
forcible or unlawful entry into, or a detainer of the Premises, or an eviction,
actual or constructive, of Tenant from the Premises or any portion thereof.
Landlord shall, however, be liable for any damage or injury to persons or
property caused by any negligent, willful, or wanton act or omission of
Landlord, its agents, employees, guests, invitees or contractors resulting from
their entry onto or repair or any other work performed on the Premises. Landlord
shall immediately restore the Premises to its condition existing prior to any
such entry.

24. Estoppel Certificates. From time to time, either party hereto shall furnish
to any party designated by the other, within ten (10) days after request, a
statement in writing certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications, specifying the same), and
(b) the dates to which the Rent and other charges have been paid, and (c) that,
so far as the responding party knows, the other party is not in default under
any provisions of this Lease (or if the responding party knows of any such
default, specifying the same) and (d) such other factual matters as the
requesting party may reasonably require. It is intended that any such statement
may be relied upon by the requesting party or the party on whose behalf the
certificate is being requested.

25. Signage. Tenant shall maintain, at Tenant’s sole expense, all currently
existing signage located upon the Premises in good condition and repair. Tenant
may modify the existing signage, construct or place additional signs, awnings,
marquees, or other structures projecting from the exterior of the Building
without the written consent of Landlord. Any signs placed on the Premises by
Tenant shall be the sole expense of Tenant and such signs must comply with all
Laws. Tenant shall remove, at Tenant’s sole expense, any signage at the
expiration of the Term of the Lease, including any Option Term(s), or the early
termination of the Lease as provided herein. Subject to the terms and conditions
of Section 4.3.5, Tenant shall repair, at Tenant’s sole expense, all damage to
the Premises caused by the removal of any of Tenant’s signage. Landlord shall
not allow any signage or other advertisements for Landlord or any third party to
be placed upon the exterior walls or roof of the Building or upon the Premises
without Tenant’s express written approval, which shall be in Tenant’s sole
discretion. During the Term, Landlord shall not remove, block, or otherwise
interfere or tamper with Tenant’s signage without Tenant’s prior written
consent, which may be withheld in Tenant’s sole discretion. In the event
Landlord does remove Tenant’s signage, Landlord shall be responsible, at its
sole cost and expense, for providing professionally prepared temporary signage
during any period of removal (which temporary signage must be approved by Tenant
before installation) and for promptly reinstalling Tenant’s signage and
repairing any damage to the signage and/or the exterior of the Premises caused
by the removal.

 

21



--------------------------------------------------------------------------------

26. Leasehold Mortgage.

26.1 Tenant’s Right. Tenant shall have the right to encumber its leasehold
interest in the Premises under any Leasehold Mortgage and to the extent that
granting of such Leasehold Mortgage requires the consent of any secured lender
of Landlord, Landlord shall undertake all commercially reasonable efforts to
obtain such consent. The Leasehold Mortgagee shall have the right to foreclose
upon the leasehold estate pursuant to the terms of the Leasehold Mortgage and if
the Leasehold Mortgagee or another third party (“Acquiring Party”) acquires
title to the leasehold estate pursuant to a foreclosure sale or a deed in lieu
of foreclosure, said Acquiring Party shall be recognized and considered as the
tenant under this Lease and shall have all of the rights and benefits of Tenant
hereunder. The Acquiring Party shall not be liable for any act, omission and/or
breach of this Lease by any prior tenant, and the Acquiring Party shall only be
liable for obligations under this Lease first arising from and after the date
the Acquiring Party acquires the leasehold estate. The Acquiring Party shall
have the right to assign and transfer this Lease without first obtaining
Landlord’s consent. Upon any transfer or assignment of this Lease by the
Acquiring Party, the Acquiring Party shall be automatically released and
discharged from all liability thereafter accruing under this Lease. As used
herein, (i) the term “Leasehold Mortgage” shall mean each and every recorded
mortgage, deed of trust, deed to secure debt, collateral assignment of lease or
other similar instrument creating a lien or other encumbrance on any portion of
Tenant’s leasehold estate (regardless of the priority thereof, and any
modification of any of the terms thereof, including, without limitation, any
extension, renewal or refinancing of any indebtedness secured thereby or any
additional advance secured by any Leasehold Mortgage or any additional Leasehold
Mortgage given to secure the same; and (ii) the term “Leasehold Mortgagee” shall
mean any person which makes or holds any Leasehold Mortgage, it being understood
that Tenant may at any time and from time to time, concurrently or otherwise
grant one or more Leasehold Mortgages and each such holder shall be deemed to be
a “Leasehold Mortgagee.” Notwithstanding the foregoing, no party may be deemed a
“Leasehold Mortgagee” unless Tenant has provided Landlord written notice stating
the name, address for notices and contact person for such party.

26.2 Bankruptcy of Landlord. Landlord agrees that in any case commenced by or
against Landlord under Title 11 of the United States Code (the “Bankruptcy
Code”), if Landlord elects to reject this Lease pursuant to the provisions of
the Bankruptcy Code, the rejection will not terminate this Lease but will be
treated only as a breach of this Lease by Landlord. Landlord further agrees that
in such bankruptcy case Tenant shall be deemed in possession of the Premises for
purposes of Section 365(h) of the Bankruptcy Code, whether Tenant has retained
actual occupancy and use, or has by sublease, assignment or license permitted
third parties to occupy and use portions of the Premises; and as a result, upon
a rejection of this Lease by Landlord the Tenant shall have the right to elect
to remain in possession of the Premises under Section 365(h). Landlord
acknowledges that Leasehold Mortgagee shall have a lien on any rights and
interests acquired or retained by Tenant as a result of Landlord’s rejection of
this Lease. Landlord further agrees that following rejection of this Lease, if
Tenant assigns to Leasehold Mortgagee or any third party its interest in this
Lease or its interest or right to remain in possession of the leasehold under
Section 365(h) of the Bankruptcy Code (in accordance with the terms and
conditions of this Lease which permit Tenant to assign its interests
thereunder), then such assignee shall have all of the rights of Tenant, and
Landlord will not assert that this Lease has been terminated, nor will Landlord
otherwise attempt to limit, modify or prohibit the assignment of such interests.
Landlord acknowledges that Leasehold Mortgagee has in such bankruptcy case a
power of attorney or other right to act for and on behalf of the Tenant in
relation to any proposed rejection

 

22



--------------------------------------------------------------------------------

or assumption of this Lease, and as such Leasehold Mortgagee shall have standing
to appear and act as a party to this Lease for purposes of Section 365 of the
Bankruptcy Code (but Leasehold Mortgagee shall not have any obligations under
this Lease unless Leasehold Mortgagee expressly assumes the same). Landlord
shall, during its bankruptcy case, serve on the Leasehold Mortgagee a copy of
all notices, pleadings or documents which would otherwise be given to Tenant,
and service shall be contemporaneous with and in the same manner as given to
Tenant.

26.3 New Lease with Leasehold Mortgagee. If this Lease or Tenant’s rights
thereunder are terminated, whether by reason of default of Tenant or Landlord,
rejection of this Lease in any bankruptcy case, voluntary surrender and
acceptance, or otherwise, then Landlord shall give written notice of such
termination to Leasehold Mortgagee. Leasehold Mortgagee or its nominee shall
have the option, exercisable by written notice to Landlord delivered no later
than forty-five days following the date on which the Leasehold Mortgagee
receives Landlord’s notice of termination, to receive from Landlord a new lease
(the “New Lease”) of the Premises for the remaining term of this Lease at the
rent and on the same terms, covenants and conditions as this Lease. If Leasehold
Mortgagee exercises such option to obtain a New Lease, Leasehold Mortgagee shall
pay to Landlord any amounts of money owing to Landlord by Tenant under the terms
of this Lease, and Leasehold Mortgagee then shall be subrogated to the rights of
Landlord against Tenant for the same. Leasehold Mortgagee and its nominee shall
not be liable for or otherwise required to cure any defaults of Tenant of a
nonmonetary nature or any defaults which are personal to Tenant (such as, for
example, any default arising by virtue of any bankruptcy, insolvency or
dissolution of Tenant). If Leasehold Mortgagee designates Tenant to enter into
the New Lease in accordance with the terms hereof, Tenant and Landlord
acknowledge and agree that Leasehold Mortgagee shall have the right to encumber
the New Lease and the estate created thereby with a leasehold mortgage (the “New
Mortgage”) on the same terms and conditions as the Leasehold Mortgage, except
that the New Mortgage shall secure a first lien priority on the leasehold
interest created by the New Lease.

26.4 No Amendment; Termination. Landlord shall not modify or amend any of the
terms or provisions of this Lease, terminate or cancel this Lease, accept a
surrender thereof or permit the rights of Tenant under this Lease to be waived,
unless the prior written approval of Leasehold Mortgagee has been obtained.
Landlord agrees that no termination, cancellation, surrender, amendment,
restatement, modification or subordination of, or waiver of any of Tenant’s
rights under, this Lease shall be binding on Leasehold Mortgagee without its
prior written consent.

26.5 Personal Property and Subleases Subordinate. Landlord’s interest, if any,
in and to any personal property owned by Tenant and located at the Premises and
any subleases entered into by Tenant for all or any portion of the Premises and
the rents, issues and profits therefrom are and shall remain subordinate to the
lien of the Leasehold Mortgage.

26.6 Sale of Loan. Leasehold Mortgagee may at any time, without Landlord’s
consent, sell, assign, participate or securitize all or any portion of Leasehold
Mortgagee’s rights and obligations under the Leasehold Mortgage, and that any
such sale, assignment, participation or securitization may be to one or more
financial institutions or other entities, to private investors, and/or into the
public securities market, in Leasehold Mortgagee’s sole discretion. The entirety
of this Section 26 shall be binding upon Landlord and its successors and assigns
and shall inure

 

23



--------------------------------------------------------------------------------

to the benefit of Leasehold Mortgagee and its successors and assigns, including,
without limitation, each and every owner and holder of the Leasehold Mortgage,
each person who, pursuant to proceedings to enforce the Leasehold Mortgage or
conveyance in lieu of such proceedings, may succeed to Tenant’s interest under
this Lease, and each person who may thereafter acquire Tenant’s interest under
this Lease by purchase or otherwise.

26.7 Leasehold Mortgagee’s Liability. Notwithstanding anything to the contrary
contained in this Lease, if Leasehold Mortgagee or any Acquiring Party shall
succeed to the interest of Tenant under this Lease, Leasehold Mortgagee and such
Acquiring Party shall have no personal liability as successor to Tenant, and
Landlord shall look only to the estate and property of Leasehold Mortgagee and
such Acquiring Party in the Premises or the proceeds thereof for the
satisfaction of Landlord’s remedies for the collection of a judgment requiring
the payment of money in the event of any default under this Lease.
Notwithstanding anything to the contrary contained in this Lease, Leasehold
Mortgagee or any Acquiring Party shall not be liable to Landlord for any
liability or obligation of Tenant under this Lease unless and until Leasehold
Mortgagee or such Acquiring Party shall take title to the Premises, and
thereafter, upon the assignment, sale or other transfer by Leasehold Mortgagee
or such Acquiring Party of its interest as under this Lease, Leasehold Mortgagee
and such Acquiring Party shall be released from liability under this Lease as of
the effective date of such assignment, sale or transfer, provided that the
assignee agrees to be bound by the terms and conditions of this Lease, as
modified hereby.

26.8 Notice and Cure Rights. Landlord shall provide any and all Leasehold
Mortgagees with copies of all notices of breach or default that are delivered to
Tenant contemporaneously with the furnishing of such notices to Tenant. Landlord
agrees that no notice given under this Lease shall be effective against any
Leasehold Mortgagee unless a copy has been delivered to such Leasehold Mortgagee
in accordance with the terms of this Section 26.8. Landlord shall not take any
action to terminate this Lease as a result of said default, provided
(a) Leasehold Mortgagee commences action (within sixty (60) days of the receipt
of such notice) (i) to cure (or cause the cure) of) the default or (ii) to
foreclose upon the Premises and (b) Leasehold Mortgagee diligently pursues such
cure or foreclosure. Landlord acknowledges and agrees that the cure of certain
defaults may require possession or control of the Premises, and the exercise of
rights and remedies under the Leasehold Mortgage shall constitute diligent
action by Leasehold Mortgagee to cure the default. Any default which by its
nature is incapable of being cured by Leasehold Mortgagee or any other third
party who acquires title to the leasehold estate under this Lease pursuant to a
foreclosure sale or a deed in lieu of foreclosure shall be waived by Landlord
upon such foreclosure or deed in lieu thereof. Any notice, demand, request, or
other instrument given by Landlord to Leasehold Mortgagee shall be delivered to
Leasehold Mortgagee at such address as Leasehold Mortgagee may provide to
Landlord in writing from time to time.

27. Miscellaneous.

27.1 Force Majeure. Other than for Landlord’s or Tenant’s obligations under this
Lease that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, terrorist acts or activities, governmental laws,
regulations, or restrictions, or any other causes of any kind whatsoever which
are beyond the control of such party (individually, and collectively, “Force
Majeure”).

 

24



--------------------------------------------------------------------------------

27.2 Consent. Except where otherwise expressly provided for in this Lease, any
consent or approval required under this Lease, pursuant to the terms of this
Lease, may not be unreasonably withheld, conditioned or delayed.

27.3 Exhibits and Schedules. All of the exhibits and attachments attached hereto
are incorporated herein by this reference.

27.4 Landlord Waiver of Lien. Landlord hereby waives any and all lien rights it
may have, statutory or otherwise, concerning the personal property or fixtures
of Tenant which shall be considered personal property for purposes of this
Lease, and Landlord gives Tenant and any secured lender who holds a lien on any
of the asset of Tenant the right to remove all or any portion of the same from
time to time, whether before or after a Default by Tenant under this Lease, in
Tenant’s and/or such secured party’s sole discretion and without Landlord’s
consent. Notwithstanding the foregoing, at Tenant’s request, Landlord shall
execute and deliver to Tenant’s secured lender a commercially reasonable form of
Landlord Waiver whereby Landlord subordinates any security interest or right of
distraint in favor of Tenant’s secured lender.

27.5 Antenna. Tenant shall have the right to place communications dishes,
antennae and related equipment (collectively the “Antenna Equipment”) on the
roof of the Building for its own use. Placement of the Antenna Equipment will
comply with all applicable Laws. There shall be no charge to Tenant during the
Term or any Extension Terms for the placement of Antenna Equipment. The specific
location of the Antenna Equipment, and the plans and specifications for such
equipment and its installation, shall be subject to Landlord’s prior written
approval, which shall not be unreasonably withheld, conditioned, or delayed.
Tenant shall have unrestricted twenty four (24) hours per day, seven (7) days
per week access to the Antenna Equipment. If the rooftop is secured and not open
to access, Landlord shall provide Tenant with the necessary keys or a procedure
whereby Tenant can obtain access at any time. Upon vacating the Premises, Tenant
shall remove the Antenna Equipment installed pursuant to this Section and shall
restore the roof to substantially its condition prior to installation of the
Antenna Equipment described herein, reasonable wear and tear and casualty damage
excepted. With Landlord’s approval as to location and manner of installation,
which shall not be unreasonably withheld, conditioned, or delayed, Tenant shall
be entitled to install, connect, run, and maintain fiber optic conduits,
telephone lines, and other wiring within the Building which shall be reasonably
located so as not materially to interfere with other tenants. Tenant shall also
be entitled to upgrade the power supply to the Antenna Equipment. Tenant shall
receive any condemnation award related to the Antenna Equipment installed by
Tenant pursuant hereto. Tenant, Landlord, and any other tenant or licensee in
the Building operating communications dishes, antennae, or other
telecommunications equipment shall (1) operate their equipment within the
technical parameters specified by its manufacturer and/or as defined by the FCC,
and (2) shall not use any portion of the Building in any way which causes radio
frequency and/or electrical interference with any equipment of another tenant or
licensee operated prior in time to the interfering equipment and in accordance
with subsection (1) hereof. In the event of any such interference by Landlord or
Tenant, Landlord or Tenant shall terminate the interference (as applicable). In
the event the interference is caused by Landlord’s tenants or licensees,
Landlord shall use its best efforts to cause such interference be terminated.
Tenant shall also have the right to place Antenna Equipment within the Premises.

 

25



--------------------------------------------------------------------------------

27.6 Limitation of Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building shall be limited to Tenant’s actual direct,
but not consequential, damages therefor and shall be recoverable only from the
equity interest of Landlord in the Premises, and Landlord (and its partners,
shareholders or members) shall not be personally liable for any deficiency. The
liability of Tenant (and its partners, shareholders or members) to Landlord (or
any person or entity claiming by, through or under Landlord) for any default by
Tenant under the terms of this Lease or any matter relating to or arising out of
the occupancy or use of the Premises and/or other areas of the Building shall be
limited to Landlord’s actual direct, but not consequential, damages therefor,
and Tenant (and its partners, shareholders or members) shall not be personally
liable for any deficiency

27.7 Binding Effect. The covenants, agreements and obligations herein contained,
except as herein otherwise specifically provided, shall extend to, bind and
inure to the benefit of the parties hereto and their respective personal
representatives, heirs, successors and assigns (but in the case of assigns only
to the extent that assignment is permitted hereunder). No third party, other
than such successors and assigns, shall be entitled to enforce any or all of the
terms of this Lease or shall have rights hereunder whatsoever.

27.8 Execution; Entire Agreement. The submission of this document for
examination does not constitute an offer to lease, or a reservation of, or
option for, the Premises and this document becomes effective and binding only
upon the execution and delivery hereof by both Landlord and Tenant. This Lease
and the exhibits, if any, attached hereto and forming a part hereof, set forth
all the covenants, promises, agreements, conditions and understandings between
Landlord and Tenant concerning the Premises and there are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them other than are set forth herein. Tenant confirms that Landlord has
made no representations, warranties or promises with respect to the Premises or
the making or entry into of this Lease except as are expressly set forth herein,
and agrees that no claim or liability shall be asserted by Tenant against
Landlord for, and Landlord shall not be liable by reason of, breach of any
representations, warranties or promises not expressly stated in this Lease. This
Lease can be modified or altered only by agreement in writing between Landlord
and Tenant.

27.9 Interpretation. This Lease shall be governed, construed and enforced in
accordance with the laws of the State of Wisconsin. The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provision. If any provision of this Lease or the application thereof to
any person or circumstances shall, to any extent be invalid or unenforceable,
the remainder of this Lease shall not be affected thereby and each provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
Law. There are no covenants, promises, agreements, conditions or understandings,
either oral or written, between the parties other than are herein set forth.
This Lease shall not be construed in favor of either Landlord or Tenant
regardless of who prepared this Lease.

 

26



--------------------------------------------------------------------------------

27.10 Corporate Authority. If Tenant is an entity, the individuals executing
this Lease on behalf of Tenant each warrant and represent that Tenant is a duly
constituted entity organized under and in good standing under the laws of the
State of Illinois; that Tenant is in good standing as a foreign corporation in
the State of Wisconsin; that the persons executing and delivering this Lease on
behalf of Tenant are duly authorized by Tenant to execute and deliver this Lease
on behalf of Tenant; and that all necessary actions have been taken which are
necessary to authorize and approve this Lease and to authorize the signatory
hereto to execute and deliver the same and bind Tenant to the terms and
provisions hereof. If Landlord is an entity, the individuals executing this
Lease on behalf of Landlord each warrant and represent that Landlord is a duly
constituted entity organized under and in good standing under the laws of the
State of Wisconsin; that Landlord is in good standing as a corporation in the
State of Wisconsin; that the persons executing and delivering this Lease on
behalf of Landlord are duly authorized by Landlord to execute and deliver this
Lease on behalf of Landlord; and that all necessary actions have been taken
which are necessary to authorize and approve this Lease and to authorize the
signatory hereto to execute and deliver the same and bind Landlord to the terms
and provisions hereof.

27.11 Waivers. One or more waivers of any covenant or condition by either party
shall not be construed as a waiver of a subsequent breach of the same covenant
or condition.

27.12 Memorandum of Lease. Landlord and Tenant shall, upon request of either
party, execute a commercially reasonable short form or memorandum of lease, in
recordable form, evidencing the existence of this Lease.

27.13 Counterparts. This Lease may be executed in two or more counterparts, each
of which shall be deemed an original.

[Signature page follows.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Lease effective as of the
date first above written.

 

LANDLORD: 448 W. MADISON LLC By:  

/s/ Carl Trent

  Carl Trent, sole member TENANT: PROFESSIONAL POWER PRODUCTS, INC. By:  

/s/ Kenneth C. Trent

Name:   Kenneth C. Trent Its:   Chief Operating Officer/Secretary



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF REAL PROPERTY

PARCEL 1:

Lot 14 of Darien Business Park - Plat 2 as recorded in Cabinet C, Slide 32 as
Document No. 418992, Village of Darien, Walworth County, Wisconsin.

EXCEPTING THEREFROM all that portion thereof as set forth in a Warranty Deed
from Carl L. Trent to the State of Wisconsin, Department of Transportation,
recorded September 11, 2006 as Document No. 687760, and being more fully
described as:

Parcel 6 of Transportation Project Plat 3150-02-20-4.04 recorded in Volume D, of
Transportation Project Plats, Page 47, as Document Number 677534, on 5/25/2006
in Walworth County Office of the Register of Deeds.

Tax Key No: QDBP2 00002

PARCEL 2:

Lot 10 of Darien Business Park as recorded in Cabinet C, Slide 5 as Document No.
370562, Village of Darien, Walworth County, Wisconsin,

EXCEPTING THEREFROM all that portion thereof as is set forth in a Warranty Deed
from Gerald W. Pelishek to the State of Wisconsin, Department of Transportation
recorded as Document No. 685766 and being more fully described as:

Parcel 9 of Transportation Project Plat 3150-02-20-4.05 recorded in Volume D of
Transportation Project Plats, Page 48 (Slide) as Document No. 677535 on May 25,
2006 in the Walworth County office of the Register of Deeds; also described as:
part of Lot 10 of Darien Business Park, a recorded plat, located in the
Southwest 1/4 of the Northwest 1/4 of Section 27, T2N, R15E, Village of Darien,
Walworth County, Wisconsin.

Tax Key No: QDBP 00010

 

A-1